Citation Nr: 0827361	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  93-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for scar 
residuals of a gunshot wound of the right zygoma for the 
period prior to August 30, 2002, and higher than 30 percent 
for the period beginning on August 30, 2002.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to June 11, 2003.

3.  Entitlement to an initial rating higher than 70 percent 
for post traumatic stress disorder for the period between 
June 11, 2003 and January 5, 2004.

4.  Entitlement to an initial rating higher than 70 percent 
for post traumatic stress disorder for the period from 
January 6, 2004.
 
5.  Entitlement to an increased rating for scar residuals of 
right lung middle lobectomy, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This appeal initially arose from a rating decision of the St. 
Louis, Missouri, Regional Office (RO). The appeal was 
remanded by the Board of Veterans' Appeals (Board) for 
development of the evidence in March 1994.  A hearing was 
held before the Board in May 1997 and a decision was rendered 
in October 1997.  In that October 1997 decision several 
issues then under review were again remanded for development.

In October 1997, the Board did deny entitlement to an 
increased rating for residuals of a right zygoma gunshot 
wound scar.  The veteran appealed that decision, as well as 
others which were denied by the Board in October 1997.  In 
June 2000,  the United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board decision save for the 
rating assigned the right zygoma scar.  

A temporary file held at the RO, opened during the veteran's 
appeal to the Court, was incorporated into the pre-existing 
claims file in April 1999.

The Board in April 2001, in compliance with the Court's June 
2000 remand, remanded the veteran's right zygoma scar 
residual claim to the RO for additional development.  In 
October 2007, the RO granted a 30 percent rating for right 
zygoma scar, but reclassified the scar as a missile fragment 
wound scar located below the right eye.  The RO in October 
2007, also denied entitlement to an increased rating for 
right middle lobectomy scars.  The case was returned the case 
to the Board for further appellate review.

Also remanded by the Board in April 2001 were claims of 
entitlement to service connection for residuals of brain 
trauma, including loss of use of left upper extremity; 
entitlement to increased ratings for residuals of gunshot 
wound to left hand, Muscle Group VII; and residuals of a 
right middle lobectomy.  Finally, the Board remanded the 
claim of entitlement to special monthly compensation for loss 
of use of left upper extremity.  

Prior to returning the case to the Board, the Cleveland RO in 
an October 2004 rating decision granted entitlement to 
service connection for post-hemiplegics dystonia of the left 
neck, arm, and lower extremity, secondary to residuals of 
gunshot wound of right zygoma; and assigned a 30 percent 
rating effective June 11, 2003.  The veteran submitted a 
timely November 2004 Notice of Disagreement with the 
effective date assigned, and asserted entitlement to an 
effective date of February 1991.  

Following issuance of a January 2006 Statement of the Case, a 
January 2006 rating decision granted an effective date of May 
8, 1997.  A January 2006 letter informed the veteran of the 
decision, and that it constituted a full grant of benefits.  
There is no indication the veteran did not receive either the 
Statement of the Case or the subsequent decision notice 
letter, or any evidence the U.S. Postal Service returned 
either to VA as undeliverable.  Neither is there any evidence 
the veteran submitted a substantive appeal in response to the 
Statement of the Case or a notice of disagreement with the 
allowed earlier effective date.  Thus, the Board deems that 
issue as resolved and no longer in an appellate status.  
38 C.F.R. §§ 20.201, 20.202 (2007).

In a separate November 2004 letter, the veteran informed the 
RO that he wanted a separate rating for nerve paralysis, not 
just for his scar residuals, referring to the residuals of 
his gunshot wound.  A November 2006 rating decision granted 
service connection for tremors of the head and left upper 
extremity secondary to a history of gunshot wound to the 
head; and entitlement to service connection for left upper 
extremity peripheral neuropathy.  The rating decision 
provided separate ratings would not be assigned, as they were 
neurological disorders and considered part of the overall 
rating of the left upper extremity dystonia, left lower 
extremity dystonia, and neck dystonia.  The November 2006 
rating decision also granted service connection for right 
upper extremity peripheral neuropathy with a 10 percent 
rating, effective April 20, 2006.

In November 2006 correspondence VA informed the veteran of 
the decision.  There is no indication in the claims file that 
the veteran appealed either the rating or the effective date 
of the ratings.  He did not appeal either the rating of the 
granted earlier effective date of the left upper and lower 
extremity dystonia.  Thus, the Board considers those issues 
as resolved.

An October 2007 rating decision granted service connection 
for the loss of the use of the left hand due to a gunshot 
wound, dystonia, and left sided hemiparesis with a 60 percent 
rating, effective August 1990.  The decision also granted 
service connection for left side hemiparesis with left leg 
weakness with a 10 percent rating, effective January 6, 2004; 
and special monthly compensation for loss of the use of the 
left hand, effective August 23, 1990.

The October 2007 rating decision, and the November 2007 RO 
decision notice letter, informed the veteran those actions 
constituted a full grant of benefits of all of his claims on 
appeal, except the ratings for PTSD, right zygoma scar 
residuals, and the right lobectomy residuals.  The RO also 
informed the veteran that, as he was rated 100 percent 
disabled as of June 2003, his claim for a total disability 
rating based on individual unemployability was deemed moot.

The October 2007 Supplemental Statement of the Case noted the 
above decisions.  The claims file contains no evidence of a 
response to the Supplemental Statement of the Case.  A 
November 2007 synopsis of an informal conference with a 
Decision Review Officer notes the veteran was asked if he 
would either withdraw his remaining appeals, i.e., those 
listed on the cover sheet, or waive the 60-day waiting period 
prior to recertifying the appeal to the Board, in light of 
the grant of benefits set forth above.  The veteran said he 
would think about it and inform the Decision Review Officer 
know.  He failed to do so.

Thus, the Board deems the issues listed on the cover sheet, 
and only those issues, as still in an appellate status, and 
they are the only ones discussed in the decision below.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's right zygoma 
gunshot wound scar residual was not severely disfiguring, 
manifested by an unsightly deformity, or by marked 
discoloration or color contrast.

2.  Since August 30, 2002, the veteran's right zygoma gunshot 
wound scar residual has not been manifested by visible or 
palpable tissue loss, and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or, with four or five characteristics of 
disfigurement.

3.  For the period prior to July 31, 2001, the veteran's PTSD 
was not manifested by a either severe impairment of his 
ability to establish or maintain effective or favorable 
relationships with people; or by psychoneurotic symptoms of 
such severity and persistence that there was a severe 
impairment in his ability to obtain or retain employment

4.  Between November 7, 1996 and July 30, 2001, the veteran's 
post traumatic stress disorder was not manifested by 
occupational and social impairment reflects deficiencies in 
most areas.

5.  Between July 31, 2001 and January 6, 2004, the veteran's 
post traumatic stress disorder was severely disabling, but it 
was not manifested by a profound retreat from mature 
behavior; and despite this disorder he was able to obtain and 
retain employment.  

6.  From January 6, 2004, the veteran's PTSD has prevented 
the appellant from obtaining and retaining employment.

7.  The veteran's right middle lobectomy scar residual is 
superficial and tender on objective examination.  No other 
symptomatology, to include limitation of chest wall motion, 
is manifested.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 10 
percent for a right zygoma gunshot wound scar for the period 
prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Code 7800 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).

2.  The requirements are not met for a rating higher than 30 
percent for a right zygoma gunshot wound scar for the period 
beginning on August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2007); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002)..

3.  The requirements were not met for an initial 70 percent 
rating for post traumatic stress disorder  for the period 
prior to July 31, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7 (2007); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

4.  Effective July 31, 2001, the requirements were met for an 
initial 70 percent rating for post traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5103, 5103A 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7 (2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

5.  The requirements were not met for an initial 100 percent 
rating for PTSD for the period prior to January 6, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7 (2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

6.  The requirements were met for an initial 100 percent 
rating for PTSD for the period beginning January 6, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7 (2007); § 4.132, Diagnostic Code 9411 (1995).

7.  The requirements are not met for a rating higher than 10 
percent for right middle lobectomy scar residual.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2001), (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-i.e., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

The initial decisions in this case were issued prior to the 
enactment of the VCAA; so, it was not error to adjudicate the 
veteran's claims without issuance of the notice required by 
the VCAA, as those requirements did not exist at the time, 
although eventual VCAA notice is required prior to final 
adjudication.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004). 

In a May 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the veteran, and what part VA will attempt 
to obtain.  A March 2006 RO letter provided adequate notice 
of how disability ratings and effective dates are assigned.  
While this letter did not contain the specific rating 
criteria for the disabilities on appeal, the Board finds the 
purposes of a compliant VCAA notice were not frustrated.  The 
veteran received numerous Statements and Supplemental 
Statements of the Case which contained and discussed the 
specific rating criteria, as well as Board decisions and 
remands which discussed them as well.  Further, the veteran's 
appeal to the Court asserted the specific criteria he 
believed supported his claims for higher ratings.  Thus, the 
evidence of record shows that a reasonable person would have 
adequate notice of the criteria applicable to this appeal.

While the veteran did not receive full notice prior to the 
initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Further, following issuance of the March 2006 
letter, the claims were readjudicated.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.   
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  38 C.F.R. 
§ 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  Id.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The rating criteria for both skin disorders, including scars, 
and PTSD changed while the veteran's claims were on appeal.  
The veteran has been advised of both sets of rating criteria. 

Analysis

Scar Residuals of Right Zygoma

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Head and facial scars are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Under the criteria in effect prior to 
August 30, 2002, Diagnostic Code 7800 provided for a 10 
percent evaluation for moderately disfiguring scars of the 
head.  A 30 percent evaluation required severely disfiguring 
scars, particularly to include production of a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Disfiguring scars of the head, face or neck which involve 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement are 
evaluated as 50 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  If, in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like, a 10 percent rating may be increased 
to 30 percent, a 30 percent to 50 percent, or a 50 percent to 
80 percent.  Id., Note.

In the 1997 decision, the Board determined the veteran's 
facial scar residuals were not severely disfiguring, and 
found his residuals to more nearly approximate a 10 percent 
rating.  The sole basis of the Court's June 2000 vacation of 
the 1997 Board decision and its remand was that the Board did 
not consider the applicability of the Note to the veteran's 
zygoma scar residual.  The Board has assessed the totality of 
the probative evidence related to the veteran's scar residual 
and finds it did not more nearly approximate the provisions 
of the Note to Diagnostic Code 7800.  38 C.F.R. § 4.7.

Historically, during a March 1969 VA examination, an 
orthopedic surgeon noted a 21/2-by3-millimeter transverse scar 
over the right zygoma.  There was some loss of bony tissue 
because there was a 1-centimeter depression in the mid-
portion of the zygomatic arch.  The examiner described the 
healed wound as moderately disfiguring and noted that it gave 
his face a "sort of unbalanced or irregular appearance."  
X-ray examination of the skull showed residuals of a healed 
and slightly depressed fracture of the right zygoma.  An 
ophthalmologist diagnosed a moderately disfiguring right 
cheek facial scar, and an internist described a well- healed 
scar at the right malar area of the face.

Based on the foregoing, a May 1969 rating decision granted 
service connection for residuals of a gunshot wound of the 
right zygoma, mildly disfiguring, and assigned a 10 percent 
evaluation under Diagnostic Code 7800.  The discussion below 
applies the evidence of record to the applicable criteria.

Marked discoloration and color contrast.  Examinations 
conducted prior to 1992 assessed the severity of the 
veteran's zygoma scars but did not note or assess any 
discoloration.  This was also the case with Dr. Padfield, 
O.D., who indicated the veteran was in need of facial 
reconstruction but due a sunkened area at the site of the 
original surgery, not due to scarring.  

An August 1992 VA examination report noted a 5-cm lesion was 
hypopigmented but not inflamed.  It was not raised, and the 
examiner's description of the scar raises no reasonable basis 
from which one may infer that the hypopigmentation 
approximated marked discoloration.  

The December 1994 VA examination report notes only that the 
facial scars were well healed.  The examiner made no comment 
on any discoloration.

Although the Court did not indicate any disagreement with the 
Board's finding that the veteran's zygoma scar was no more 
than moderately disfiguring, the Board again specifically 
finds that the veteran's right zygoma scar residual was 
moderately disfiguring at most.  38 C.F.R. § 4.7 (2007).  The 
color photographs taken as part of the August 1992 
examination show the veteran with and without his beard.  
While it is immediately evident that he sustained facial 
trauma, the scar's presentation neither severely disfiguring 
nor repugnant.  The most noticeable feature is the sunken 
area under his right eye, and even that feature is not as 
noticeable from a head-on view as it is from an angle.  For 
purposes of his rating, however, there is no evidence of 
marked discoloration or color contrast.

Color photographs taken at the May 2007 examination show that 
there has not been any significant change or increase in the 
degree of hypopigmentation or color contrast.  Indeed, the 
May 2007 examiner found a slight increase in pigmentation.  
The two 2007 photographs both depict the veteran with his 
beard, and he presents a very dignified image-the sunken 
area notwithstanding.  In sum, the probative medical evidence 
of record does not show the right zygoma scar residual to 
more nearly approximate the criteria needed to increase his 
10 percent rating to 30 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (2001).

Thus, the Board finds that, under the prior rating criteria, 
the right zygoma scar residual more nearly approximates a 10 
percent rating, and no more.  38 C.F.R. § 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (2001).

The skin rating criteria changed, effective August 30, 2002, 
while the veteran's appeal was pending.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  As noted, Supplemental 
Statements of the Case informed the veteran of the change in 
the criteria and considered the claim under both criteria.

The current skin rating criteria eliminated subjective bases 
for rating skin disorders, such as moderate, severe, or 
repugnant, in favor of strictly objective criteria.  Under 
the current version of Code 7800, disfigurement of the head, 
face, or neck, a 10 percent rating is assigned for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  38 C.F.R. § 4.118.

A 30 percent rating is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  Id. 

A 50 percent rating is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  Id.

Note 1 to Code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyperpigmented in an area exceeding 
six square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

While the appeal was on remand, RO assigned a 30 percent 
rating, effective the date of the change in the criteria.  
The Board notes the rating decision erroneously applied the 
change as of August 30, 2003, rather than August 30, 2002.  
The correct effective date of the increase is noted in the 
Order below.

The May 2007 examination report notes the examiner described 
the scar as 3.5 centimeters in length, 3 millimeters wide, 
non-tender, and not adherent to underlying tissue.  There was 
a depression due to the loss of zygomatic arch, but no keloid 
formation.  There was a slight increase in pigmentation, and 
a slight distortion of the right face.  There is no 
induration or inflexibility of the skin.

The RO based the increase on the determination that the 
veteran's right zygoma scar residual manifested two 
characteristics of disfigurement: visible tissue loss and 
asymmetry of the cheeks.  The probative evidence of record 
does not support a higher rating.  Although the examiner 
noted the distortion of the right face was slight, rather 
than gross, the RO determined the findings on examination 
approximated that characteristic of disfigurement.  See 
38 C.F.R. § 4.3 (2007).

In any event, the findings on examination do not show the 
veteran's right zygoma scar to more nearly approximate a 50 
percent or higher rating under the current criteria.  
38 C.F.R. § 4.7 (2007).  Neither the distortion nor symmetry 
of the veteran's facial features were assessed by the 
examiner as gross, and his scar residuals do not manifest 
three or four of the characteristics of disfigurement.  Thus, 
the veteran's scar residuals more nearly approximate a 30 
percent rating.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2007).

In sum, the Board finds that, for the period prior to August 
30, 2002, the veteran's right zygoma scar residual more 
nearly approximated a 10 percent rating, 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7800 (2001), and that, beginning on 
August 30, 2002, it did not approximate a 50 percent rating.  
Id. (2007).



PTSD Rating

Historically, a September 1997 rating decision granted 
service connection for PTSD with a 30 percent rating, 
effective October 1996, and the veteran timely appealed the 
initial rating.  A November 1997 rating decision granted an 
earlier effective date of May 10, 1995 for service connection 
for PTSD, based on the date the RO received the veteran's 
claim of entitlement to service connection for depression.  

An April 1998 rating decision granted a 50 percent rating, 
effective May 10, 1995.  The veteran submitted a timely 
Notice of Disagreement with the assigned effective date and 
asserted entitlement to a date in February 1992.

An October 2004 rating decision granted a 70 percent rating, 
effective June 11, 2003.  A Statement of the Case on the 
issue of entitlement to an effective date earlier than May 
10, 1995 for service connection for PTSD was issued in 
November 2004.  In his Substantive Appeal, however, the 
veteran accepted the effective of May 10, 1995.  He asserted, 
however, that his 70 percent rating should be effective from 
May 10, 1995.  He noted requesting service connection for 
post traumatic stress disorder on May 10, 1995, and believing 
the effective date for a 70 percent rating should be the date 
of receipt of my claim by the VA regional office.  The Board 
deems this as satisfaction with the effective date of May 10, 
1995, for the grant of service connection and will only 
address the effective date of the 70 percent rating. 

Governing Law and Regulation

In addition to the general legal requirements set forth 
above, current rating evaluations of mental disorders include 
consideration of the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 38 C.F.R. § 4.130, but the VA 
rating criteria govern the overall evaluation.  See Mauerhan 
v. Principi, 16 Vet. App. 436, 442-44 (2002).  An evaluation 
of the disability level of a mental disorder is based on the 
total evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based, 38 C.F.R. 
§ 4.126(a), (b), and applicable rating criteria are applied 
via an overall assessment of the claimant's disability 
picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's PTSD.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.

In light of rating decisions below the Board will focus 
solely on whether the veteran's PTSD met or approximated a 70 
percent rating prior to June 11, 2003, and entitlement to a 
100 percent rating thereafter.  

Analysis

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52,695 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes had to conform 
to Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS.  Id., at 
52,700.

The various Statements and Supplemental Statements of the 
Case informed the veteran of the changes, and the RO 
considered the veteran's claims under both criteria.  Thus, 
the Board may do likewise without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Under the prior rating criteria for PTSD, consideration is 
given to reduction of initiative, flexibility, efficiency and 
reliability levels, as well as to the ability to maintain 
wholesome relationships with people.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or, when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).

A 100 percent rating was applicable where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or, where totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulted in profound retreat 
from mature behavior; or, where the veteran was demonstrably 
unable to obtain or retain employment.  Id.  Further, the 
three criteria for a 100 percent criteria were independent of 
one another and only one needed to be met in order to award a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Prior to August 20, 2003.  The probative evidence of record 
compellingly shows the veteran was employed full time as an 
official of the Teamsters Union until his retirement some 
time between late 2004 and mid-2005.  

The veteran's voluminous treatment records reflect that his 
PTSD impacted his ability to form and maintain personal 
relationships, as shown by the fact his first four marriages 
ended in divorce, and his admission that he was verbally 
abusive to his prior wives.  Additionally, the evidence shows 
a history of temper outbursts, to include an occasional need 
for police to arrive to try and calm the appellant down.  The 
rating criteria, however, required that the impairment be 
severe.  The Board finds that severe impairment was not met 
or approximated under the prior criteria at any time prior to 
June 11, 2003.

As of  a January 1991 VA psychiatric examination, the veteran 
in fact denied significant psychological symptomatology.  
Further, the examiner noted that he golfed and fished in his 
spare time, and he and his wife traveled to Las Vegas for 
entertainment.  This examination did not diagnose post 
traumatic stress disorder, but rather an adjustment disorder 
with occasional depression and anxiety was diagnosed.  The 
Board notes it as somewhat of a baseline for later years 
after the veteran was service-connected for his PTSD.

A September 1995 neuropsychological evaluation noted the 
veteran to manifest mild to moderate depression and anxiety, 
and that he was guarded with others.  A July 1996 treatment 
entry noted his family relationships were stormy-there was 
conflict between the veteran and his son, and he and his wife 
were discussing the prospect of a separation but, very 
importantly, the veteran was motivated to address those 
problems and was actively seeking to do so.  The August 1996 
entry notes there was improvement in his relationship with 
his wife and son, but conflict had again increased as of 
December 1996, as the veteran told his counselor he and his 
wife had not been intimate over the last year and a half.  In 
January 1997, he reported less anger and fewer outbursts at 
home and at work, as well as decreased depression due to his 
medications.

The November 1996 VA examination report notes the veteran's 
four prior divorces, and that his current marriage dated from 
1982.  The veteran told the examiner that his socialization 
was minimal, but he did attend church regularly with his 
wife, and she got him interested in miniature trains as a 
hobby.  Poor peer relationships were noted, but he was 
employed full time, though the examiner noted he did not know 
how productive the veteran was on the job.

A February 1997 entry noted that all of the veteran's 
disabilities, cumulatively, severely impaired his ability to 
hold a job, but he was employed, and this note did not focus 
solely on the veteran's PTSD.  Approximately a year later, 
however, there was a period of exacerbation.

The February 1998 VA examination report notes the veteran 
lived a rather isolated life due to poor social adjustment 
and poor interpersonal relationships.  The examiner noted the 
veteran's symptoms to have been worse then recently, he lost 
control of his emotions more easily, avoided friends, and had 
trouble sleeping and concentrating.  The examiner noted major 
impairments in communications, social, and family 
relationships, and assigned a Global Assessment of 
Functioning (GAF) or 45.  The examiner opined that while the 
veteran was isolated socially, he could maintain employment.

The global assessment of functioning score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994).  A GAF of 45 is in the range of 41 to 50, and notes 
serious impairment.  Id., at p. 47.

On the surface, the findings at the February 1998 examination 
appear to approximate a 70 percent rating.  Nonetheless, a 
February 1998 counseling entry of the next day notes the 
veteran reported he was doing better, and his depression was 
less severe.  The veteran felt that his post traumatic stress 
disorder groups were helping him and saved his life.  He also 
reported less conflict with his wife and son, and that his 
mood was much better than just a few days earlier.  Mental 
status examination noted no significant findings.  The 
examiner noted the use of an anti-depressant drug was 
discussed with the veteran.  Thus, considering the totality 
of the evidence from this term, the Board finds 70 percent 
was not approximated at this point.

The treatment records note the veteran participated in 
regular PTSD counseling sessions, but there would be periods 
of time where he did not attend the sessions.  A March 1998 
entry related to his periodic follow-up for his other 
disabilities noted that he denied significant symptoms such 
as suicide or homicide ideation or depression.

In April 2000, the veteran's mood was depressed secondary to 
his pain from his other disabilities, and the pain in turn 
caused anger and anxiety.  He also reported that his son did 
not understand his PTSD, and his wife slept in a separate bed 
and did not desire intimacy.  Another April 2000 entry noted 
his global assessment of functioning score was 55.  A global 
assessment of functioning score of 55 falls within the range 
of 51 to 60 and notes moderate symptoms.  Id., at p. 47.  A 
July 2001 entry noted the veteran had not been seen during 
the prior year.

A July 2001 entry noted the veteran felt helpless secondary 
to his pain from his gunshot wound residuals, he had trouble 
concentrating, and he did not know how much longer he would 
be able to continue working.  A note dated on July 31, 2001 
noted increased depression, and the appellant reported 
suicidal ideation-though without a plan.  Also noteworthy, 
however, is that the veteran was non-compliant with his 
medications.  A January 2002 entry noted his global 
assessment of functioning score in July 2001 was 50, which is 
in the range of 41 to 50, and indicates serious symptoms.  He 
reported that his relations with his wife were unchanged.

After considering the foregoing, the Board finds that prior 
to July 31, 2001, the veteran was significantly impaired due 
to his PTSD, but his ability to form and maintain wholesome 
relationships was not severely impaired.  Most notably, he 
was still gainfully employed during this term.  Further, 
there were no obsessional rituals which interfered with 
routine activities, his speech was logical, and he could 
establish and maintain effective relationships.

Beginning on July 31, 2001, however, the evidence shows that 
the appellant's post traumatic stress disorder was severely 
disabling, as manifested by signs of suicidal ideation, 
increasing depression, and the global assessment of 
functioning score of 50.  Hence, after resolving reasonable 
doubt in the appellant's favor, the Board finds that 
effective July 31, 2001 the appellant was entitled to a 70 
percent evaluation.  

Notwithstanding the evidence of increased pathology effective 
July 31, 2001, the preponderance of the evidence shows that a 
100 percent evaluation was not in order effective July 31, 
2001.  There was no evidence of totally incapacitating 
psychoneurotic symptoms, the appellant was in touch with 
reality, and there was no evidence of a profound retreat from 
mature behavior effective July 31, 2001.

In his June 2003 statement the veteran asserted that he was 
experiencing severe depression, loss of memory, nightmares, 
and extreme outbursts of anger and sorrow.  The January 2004 
examination report notes the veteran experienced frequent 
crying episodes and frequent confrontations on his job.  The 
veteran's temper outbursts were such that the police would be 
called to his job when his temper was out of control, and the 
police would try and calm the veteran or ask him to leave.  
His last verbal confrontation was the day prior to the 
examination.  The examiner noted that counseling had improved 
the veteran's marriage, he had a good relationship with his 
adult children since they moved out of the house, and he 
enjoyed swimming.  The examiner also noted that he had 
stopped attending church, and had periodic suicide ideation.

The examiner noted the veteran's personal hygiene was "OK," 
and there were no obsessive rituals or panic attacks.  
Overall, however, the examiner noted the veteran's intrusive 
memories, flashbacks, and intensive psychological reaction to 
stimuli such as helicopters, etc.  The examiner noted the 
veteran did not meet the criteria for a diagnosis of major 
depressive disorder.  A GAF of 45 was assessed due to the 
veteran's near-daily depressed mood, difficulty controlling 
his memory, weekly verbal confrontations with others at work, 
the fact he had no friends,  and he did not participate in 
any social activities.

This combat veteran is severely impaired secondary to his 
PTSD.  Moreover, a chronological review of the file shows 
that time has simply eroded his ability to cope with his post 
traumatic stress disorder pathology, despite his best efforts 
to do so.  By January 2004, the evidence shows he 
approximated one, and probably two of the three criteria for 
a total rating under the prior criteria.  38 C.F.R. § 4.7.  
At this juncture, the least the Board can do is not belabor 
the obvious.  Thus, the veteran's post traumatic stress 
disorder most nearly approximated a 100 percent rating under 
the prior criteria as of January 6, 2004, the date of the 
examination.  38 C.F.R. §§ 4.1, 4.3, 4.7 (2007), 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995). 

Right Lobectomy Scar Residual

Initially, the Board notes that the veteran is service 
connected for two separate scars in his chest area, for which 
he is separately rated: a thoracotomy scar residual and the 
lobectomy scar residual.  Further, the examination reports 
reflect a tendency to start out discussing both scars but 
approach melding them into the same disability.  Nonetheless, 
the pathology of the two scars are clearly delineated, and 
this particular claim of the veteran relates solely to the 
lobectomy scar.

The long history of this claim shows that the veteran has 
not-in actuality, pursued a higher rating for the symptoms 
of the scar itself.  Instead, the veteran has long asserted 
that the lobectomy surgery caused him to develop shortness of 
breath, experience pain when breathing such that he had to 
breathe in short breaths, and he contracted recurrent colds, 
as well as two instances of pneumonia.  See November 1991 
statement of veteran and Transcript, 1993 Board Hearing, pp. 
7-8.  A February 1992 pulmonary function test revealed mild 
obstructive defect.

The October 2000 Board decision denied service connection for 
a respiratory disorder secondary to the lobectomy residuals, 
and the veteran's 2000 appeal to the Court did not include 
that issue.  Nonetheless, during the most recent remand of 
the appeal, the RO again requested a medical nexus opinion as 
to whether the veteran's respiratory disorder was causally 
related to his lobectomy scar residuals.

A February 2006 examination report notes the examiner opined 
the veteran's respiratory disorder was not likely linked to 
his lobectomy, but he did not specify the basis for the 
opinion.  In the May 2006 examination report, the examiner 
opined the veteran's respiratory obstruction was secondary to 
tobacco usage rather than either his thoracotomy or his 
lobotomy.  The RO noted upon review of the examination 
report, however, that more recent pulmonary function tests 
were not conducted.  The January 2007 pulmonary function test 
report notes mixed obstructive and restrictive defects 
suggestive of respiratory muscle weakness.  An August 2007 
addendum to the May 2006 examination report, notes the 
examiner again opined the disorder noted in the test reports 
was not secondary to the veteran's remote surgeries, 
including the lobectomy.

The examiner's opinion is fully supported by the evidence of 
record.  The veteran noted at a November 1991 RO hearing that 
he had smoked until 1990.  See 1991 RO Hearing Transcript, p. 
10.  Thus, the Board will briefly address the pathology of 
the lobectomy scar residual.

Historically, the veteran underwent surgery in service for a 
brochogenic cyst of the right middle lobe.  A May 1969 rating 
decision granted service connection for scar residuals of a 
right mid-lobectomy with a noncompensable rating, effective 
June 1968.  A November 1969 rating decision granted a 
compensable rating of 10 percent for a tender scar, also 
effective June 1968.

As noted above, scar residuals are rated under the criteria 
for skin disorders, and these criteria were changed, 
effective August 30, 2002.  Contrary to the case with the 
zygoma scar, however, the changes do not have any substantive 
effect on this claim, as the maximum rating for a superficial 
scar which is tender or painful on objective examination is 
10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007); § 4.118, Diagnostic Code 7804 (2001).  The primary 
change to Code 7804 was the addition of the definition of a 
superficial scar, which is one not associated with underlying 
soft tissue damage.  See id., Note (1) (2007).

The probative medical evidence of record throughout the 
history of this claim reveals the lobectomy scar to 
consistently manifest as well healed, non-adherent, and 
tender to palpation.  The February 2006 scar examination 
report only noted the thoracotomy scar as tender.  The 
lobectomy scar was not noted as symptomatic.  This was also 
the case at the January 2004 examination, where the lobectomy 
scar was not symptomatic.  Thus, there is no basis for a 
rating higher than 10 percent.  38 C.F.R. § 4.1, 4.7, 
§ 4.118, Diagnostic Code 7804 (2007); § 4.118, Diagnostic 
Code 7804 (2001).

Where a scar causes limitation of motion, it is rated on the 
basis of limitation of motion of the area affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes the 
veteran's assertions that his scar residuals limit his 
ability to lift his arm.  That pathology, however, is 
captured in the veteran's separate ratings for both his 
muscle disability and thoracotomy scar residuals.  Thus, the 
probative evidence of record shows all of his pathology is 
rated.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(separate ratings are available for different symptoms of a 
disability).



ORDER

Entitlement to a rating higher than 10 percent for scar 
residuals of a gunshot wound of the right zygoma for the 
period prior to August 30, 2002, and higher than 30 percent 
for the period beginning on August 30, 2002, is denied.  The 
RO is directed to adjust the effective date in accordance 
with the effective date of the new regulations.

Entitlement to an initial rating higher than 50 percent for 
post traumatic stress disorder for the period prior to July 
31, 2001, is denied.

Entitlement to an initial 70 percent rating, but not higher, 
for post traumatic stress disorder effective July 31, 2001, 
is granted subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an initial 100 percent rating for post 
traumatic stress disorder effective January 6, 2004, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a rating higher than 10 percent for scar 
residuals of right lung middle lobectomy is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


